Title: From George Washington to Major General Arthur St. Clair, 27 February 1780
From: Washington, George
To: St. Clair, Arthur


          
            Dr Sir
            Hd Qrs Morristown 27 Feby 1780
          
          The letter you inclosed me in yours of this date contains some matters of information from a Mr Mercereau of Deane’s character, the person whom you sent up some time since—As I have nothing particular for your attention I have ordered the horsemans return—and am Dr Sir &.
          
            G. W——
          
        